UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2108


ANGUS A. WHITNEY, a/k/a A1 A. Whitney,

                  Plaintiff - Appellant,

             v.

UNITED STATES NAVY, Department of the Navy, Commander Navy
Region, Mid-Atlantic; UNITED STATES OF AMERICA,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00201-RAJ-TEM)


Submitted:    December 17, 2009             Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angus A. Whitney,     Appellant Pro Se.         Kent Pendleton Porter,
Assistant  United     States   Attorney,      Norfolk,  Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angus    Whitney     appeals   the       district   court’s   order

granting     the   Government’s    motion      to    dismiss   for    lack    of

jurisdiction.       We   have     reviewed     the    record   and    find    no

reversible    error.     Accordingly,     we   deny    leave   to   proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.      Whitney v. United States Navy, No. 2:09-cv-

00201-RAJ-TEM (E.D. Va. July 28, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     DISMISSED




                                      2